DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           NOLAN M. WOODS,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D19-1502

                           [September 12, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 08CF009777AMB.

  Nolan M. Woods, South Bay, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.